Citation Nr: 0526743	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Wilmington, Delaware 
Regional Office (RO) which denied service connection for 
diabetes mellitus type II, atrial fibrillation, and 
hypertension.  Only the denial of service connection for 
hypertension is currently on appeal.  

During the pendency of the appeal, the claims file was 
transferred to the Cleveland, Ohio RO, which issued the 
statement of the case in March 2004.  The claims file was 
returned to the Wilmington, Delaware RO in April 2004.  The 
Wilmington RO has certified the case for appellate review.  


FINDING OF FACT

The veteran currently has hypertension that had its onset 
during service.  


CONCLUSION OF LAW

Hypertension was incurred during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(d) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

III.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, to prove direct service connection, there must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Hypertension will be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

For chronic diseases, such as hypertension, shown during 
service, the same disease shown at any time, no matter how 
remote, after service, will be service connected.  38 C.F.R. 
§ 3.303(b)

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under current rating criteria, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension means that diastolic blood pressure 
readings are predominantly 90 or more, and isolated systolic 
blood pressure means that systolic readings are predominantly 
160 or more.  38 C.F.R. § 4.104, Diagnostic Code7101, Note 
(1) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The outpatient treatment reports from both private medical 
providers and the VA medical center clearly meet the standard 
of medical evidence of a current diagnosis of hypertension.  
This first element for a service connection claim is further 
satisfied by the VA examination in August 2002, at which time 
the veteran had a blood pressure reading of 200/110 and a 
diagnosis of hypertension.  

The second element of a successful claim for service 
connection is met in the veteran's service medical records.  
The blood pressure readings from the final days of service, 
February 9, 1971 through February 12, 1971, clearly indicate 
consistent high blood pressure readings, and the veteran was 
noted to have been "found to have mild hypertension" on 
February 12, 1971.  Despite the veteran's hypertension being 
termed "labile" at his separation examination, the 
continued high blood pressure readings in the following days 
meet the standard of medical evidence illustrating incurrence 
of hypertension in service.  

Finally, the VA examiner's statement provides an adequate 
nexus between the in-service incurrence of high blood 
pressure and the veteran's current hypertension.  The 
examiner noted that the veteran's hypertension was diagnosed 
in military service.  Furthermore, the VA examiner made a 
specific comment after his own diagnosis that the veteran had 
documented hypertension since military service.  These 
statements qualify as medical evidence of a link between the 
in-service incurrence of hypertension and the hypertension 
suffered by the veteran today.  Moreover, given the 
identification of hypertension in service and currently, the 
link is presumed.  38 C.F.R. § 3.303(b).

Resolving all doubt in favor of the veteran, the claim for 
entitlement to service connection for hypertension is 
granted.  


ORDER

Service connection for hypertension is granted.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


